Exhibit 10.5

 

EXECUTION COPY

 

TERMINATION AGREEMENT

 

This TERMINATION AGREEMENT, dated March 21, 2010 (this “Agreement”), is entered
into, by and among PEGASUS DEERFIELD (AIV), LLC, a Delaware limited liability
company (the “Investor”), PGS MANAGEMENT, LLC, a Delaware limited liability
company (“PM”, and together with the Investor, the “Pegasus Parties”), DEERFIELD
CAPITAL CORP., a Maryland corporation (“DFR”), DEERFIELD CAPITAL MANAGEMENT,
LLC, a Delaware limited liability company (“DCM”), DPLC GENERAL PARTNER LLC, a
Delaware limited liability company (“DLC GP”), DEERFIELD LOAN MANAGER LLC, a
Delaware limited liability company (“DLM”), Deerfield Pegasus Loan Capital LP, a
Delaware limited partnership (the “Fund”) and Jonathan Trutter (DFR, DCM, DLC
GP, DLM, the Fund and Jonathan Trutter, collectively, the “Deerfield Parties”). 
The Deerfield Parties and the Pegasus Parties are referred to herein
collectively as the “Parties.”

 

RECITALS:

 

WHEREAS, the Investor and DFR have entered into that certain Warrant No. A,
dated as of April 9, 2009 (as amended, modified or restated prior to the date
hereof, “Warrant A”); the Investor and DFR have entered into that certain
Warrant No. B, dated as of April 9, 2009 (as amended, modified or restated prior
to the date hereof, “Warrant B”); the Deerfield Parties and the Pegasus Parties
have entered into that certain Letter Agreement regarding the Fund, dated as of
April 9, 2009 (the “Fund I Letter Agreement”); the Deerfield Parties and the
Pegasus Parties have entered into that certain Letter Agreement regarding
certain future investment funds to be managed by DCM, dated as of April 9, 2009
(the “Subsequent Funds Letter Agreement”), the Deerfield Parties and the Pegasus
Parties have entered into that certain Letter Agreement regarding the board of
managers of DCM, the board of directors of DFR and certain related matters,
dated as of April 9, 2009 (the “DCM Board Letter Agreement”), the Investor and
DLM have entered into that certain Amended and Restated Limited Liability
Company Agreement of DPLC General Partner LLC, dated as of April 9, 2009 (the
“GP Agreement”), DCM and PM have entered into that certain Consulting Agreement,
dated as of April 9, 2009 (the “Consulting Agreement”), and the Investor and DFR
have entered into that certain Registration Rights Agreement, dated as of
April 9, 2009 (the “Registration Rights Agreement” and, together with Warrant A,
Warrant B, the Fund I Letter Agreement, the Subsequent Funds Letter Agreement,
the DCM Board Letter Agreement, the GP Agreement and the Consulting Agreement,
the “Pegasus Transaction Documents”); and

 

WHEREAS, the DFR proposes (i) to issue shares of common stock, par value $0.001
per share, of DFR (the “Common Stock”), pursuant to, and subject to the terms
and conditions of, that certain Acquisition and Investment Agreement (the
“Acquisition Agreement”), dated as of the date hereof, by and among DFR,
Columbus Nova Credit Investment Management, LLC and Columbus Nova Partners, LLC
(“CNP”) (such transaction, the “Stock Issuance”) and (ii) to issue senior
subordinated convertible notes (the “Convertible Notes”) convertible into shares
of Common Stock, pursuant to, and subject to the terms and conditions of, that
certain Senior Subordinated Convertible Notes Agreement (the “Convertible Notes
Agreement”), dated as of the date hereof, between DFR and CNP (such transaction,
the “Notes Issuance” and collectively with the Stock Issuance, the “Securities
Issuance”);

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and the agreements, and for
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties hereto agree as follows:

 

SECTION 1.  WAIVER OF SPECIFIED PROVISIONS OF THE PEGASUS TRANSACTION DOCUMENTS

 

Effective as of the date hereof, with respect to the Securities Issuance, the
Pegasus Parties hereby waive any rights of the Pegasus Parties and any
obligations of the Deerfield Parties under Sections 3(a) and 19 of the Fund I
Letter Agreement.

 

SECTION 2.  TERMINATION OF CERTAIN SPECIFIED PROVISIONS IN THE PEGASUS
TRANSACTION DOCUMENTS; FUND DISTRIBUTIONS

 

2.1                                 Terminated Agreements.  Warrant A, Warrant
B, the DCM Board Letter Agreement, the Subsequent Funds Letter Agreement, the
Registration Rights Agreement and the Consulting Agreement (collectively, the
“Terminated Agreements”) are hereby each terminated effective as of the date
hereof and the parties to each such Terminated Agreement shall cease to have any
rights, duties or obligations to each other in respect of such Terminated
Agreement.  The investor shall promptly, but in any event within three business
days from the date hereof, deliver to DFR the original Warrant A and Warrant B
for cancellation thereof.

 

2.2                                 Release of Unfunded Capital Commitments. 
Effective as of the date hereof, DLC GP and the Fund hereby release all partners
(including for the avoidance of doubt DLC GP) of the Fund and all members of DLC
GP from their unfunded (as of the date hereof) capital commitments to the Fund
and/or DLC GP.

 

2.3                                 Amendment of GP Agreement.  The parties to
the GP Agreement agree to amend the GP Agreement to make the modifications to
the GP Agreement set forth in Exhibit A hereof in order to (i) remove the
subordination right thereunder pursuant to which losses on the Fund’s investment
portfolio are allocated first to DLM prior to such losses being allocated to the
Investor and (ii) provide that all such losses (and all profits on the Fund’s
investment portfolio other than in respect of incentive allocations) will be
allocated to DLM and the Investor pro rata based on their respective indirect or
direct investments in the Fund.

 

2.4                                 Termination of Certain Provisions in the
Fund I Letter Agreement. The parties to the Fund I Letter Agreement agree that,
effective as of the date hereof, the terms and provisions of each of Sections
3(d), 4(e), 11 and 17 of the Fund I Letter Agreement shall terminate and that
none of the parties to the Fund I Letter Agreement shall as of the date hereof
have any rights, duties or obligations under any of Sections 3(d), 4(e), 11 and
17 of the Fund I Letter Agreement.

 

2.5                                 Fund distribution.  (a) Notwithstanding
anything to the contrary in the Amended and Restated Limited Partnership
Agreement of the Fund, dated as of April 9, 2009 (the “Fund Agreement”), the
Fund shall permit the Investor and Jonathan Trutter to withdraw from their
respective capital accounts, and shall distribute to them, on or prior to
April 15, 2010, the following amounts: (i) $ 9 million to the Investor; and
(ii) an amount equal to his entire

 

--------------------------------------------------------------------------------


 

capital account balance, to Jonathan Trutter.  Such withdrawals shall be at a
valuation based upon the net asset value of the Fund as of the end of the month
immediately prior to such withdrawal; provided that no unamortized
organizational costs of the Fund will be deducted from amounts required to be
distributed to the Investor and Jonathan Trutter pursuant to this
Section 2.5(a).

 

(b) Notwithstanding anything to the contrary in the Fund Agreement and/or the GP
Agreement, on or subsequent to the date on which the Investor receives its $9
million distribution pursuant to Section 2.5(a) above, DLC GP shall be permitted
to (i) withdraw an amount equal to the entire portion of its capital account
balance attributable to DLM’s investment in DLC GP, and (ii) distribute such
amount to DLM. Any unamortized organizational costs of the Fund shall be
allocated between DLC GP and the Investor (in respect of the Investor’s
remaining capital account balance after its withdrawal from its capital account
pursuant to Section 2.5(a) above) in the manner set forth in the Fund Agreement.

 

2.6                                 Additional Documentation. The Parties agree
to execute such additional amendments, agreements and other documentation as
shall be necessary to consummate the transactions described in this Section 2.

 

2.7                                 Proposed Fund Transactions.  (a) The Parties
agree to negotiate in good faith to (i) permit the Fund to purchase $9 million
in aggregate principal amount of senior subordinated convertible notes issued by
DFR pursuant to the Senior Subordinated Convertible Notes Agreement, dated as of
the date hereof, between DFR and CNP and (ii) modify the Fund Investment
Protocol and the other investment guidelines of the Fund in a manner mutually
agreeable to the Parties.

 

(b) In consideration of Investor entering into this Agreement, DFR shall grant
Investor warrants to purchase an aggregate of 200,000 shares of Common Stock of
DFR at an exercise price of $4.25 per share expiring April 9, 2014 which
warrants shall be substantially in the form of Warrant A as adjusted to take
into account the terms of the Convertible Notes (the “Investor Warrants”).  In
consideration of services provided to DFR by Jeffrey Scott and Cary Meadow
(together, the “Operating Advisors”), DFR shall grant each of the Operating
Advisors warrants to purchase an aggregate of 25,000 shares of Common Stock of
DFR at an exercise price of $4.25 per share expiring April 9, 2014 which
warrants shall be substantially in the form of Warrant A as adjusted to take
into account the terms of the Convertible Notes (the “Advisor Warrants” and,
together with the Investor Warrants, the “New Warrants”).  DFR shall deliver
original Investor Warrants to the Investor and original Advisor Warrants to the
Operating Advisors on or prior to April 15, 2010; provided that such New
Warrants shall not be delivered as set forth herein if the Investor has not
delivered Warrant A and Warrant B to DFR for cancellation thereof pursuant to
Section 2.1 hereof.

 

(c) If the Parties are unable to come to agreement regarding
Section 2.7(a) above within 45 days of the date hereof, then the Investor shall
have the right, upon prior written notice to DLC GP, to withdraw its entire
capital account balance in the Fund (including the portion of DLC GP’s capital
account balance attributable to the Investor’s investment in DLC GP) as of the
end of the month during which the Investor delivers such notice to DLC GP and if
the Investor exercises such right to withdraw its entire capital account balance
in the Fund, then DLC GP

 

--------------------------------------------------------------------------------


 

shall withdraw and distribute to DLM 100% of the portion of its capital account
balance attributable to DLM’s investment in DLC GP as of the end of the month
during which the Investor delivers such notice to DLC GP.  Except as expressly
set forth herein, such withdrawals (and the distributions of withdrawal proceeds
in respect thereof) shall be made in accordance with the Fund Agreement.

 

2.8                                 Other Agreements.  The Deerfield Parties and
the Pegasus Parties hereby agree and acknowledge, that except for this
Agreement, the Pegasus Transaction Documents and the Agreements set forth on
Exhibit B hereto, there are no agreements, understandings or arrangements
between the Deerfield Parties and the Pegasus Parties.

 

SECTION 3.  MISCELLANEOUS

 

3.1                                 Binding Effect.  This Agreement shall be
binding upon the Parties hereto and their respective successors and assigns and
shall inure to the benefit of the Parties hereto and their successors and
assigns.  The Pegasus Parties’ waiver of rights specified herein shall not be
deemed to operate as a waiver of any other rights, powers or privileges of the
Pegasus Parties under the Pegasus Transaction Documents.

 

3.2                                 Severability. In case any provision in or
obligation hereunder shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

3.3                                 Effect on Transaction Documents.  Except as
expressly set forth in this Agreement, the Pegasus Transaction Documents shall
remain in full force and effect and are hereby ratified and confirmed by the
Parties.

 

3.4                                 Execution. The execution, delivery and
performance of this Agreement shall not, except as expressly provided herein,
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any of the Parties under the Pegasus Transaction Documents.

 

3.5                                 Headings. Section headings herein are
included herein for convenience of reference only and shall not constitute a
part hereof for any other purpose or be given any substantive effect.

 

3.6                                 No Third Party Beneficiaries.  This
Agreement is not intended, and shall not be deemed, to confer any rights or
remedies upon any person other than the Parties.

 

3.7                                 APPLICABLE LAW. THIS AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD REQUIRE THE
APPLICATION OF LAWS OTHER THAN THOSE OF THE STATE OF NEW YORK.

 

--------------------------------------------------------------------------------


 

3.8                                 Counterparts. This Agreement may be executed
in any number of counterparts, each of which when so executed and delivered
shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first written above.

 

 

 

PEGASUS DEERFIELD (AIV), LLC

 

 

 

By: Pegasus Investors IV, L.P., its managing member

 

 

 

By: Pegasus Investors IV GP, L.L.C., its general partner

 

 

 

By:

/s/ Jason Schaefer

 

Name: Jason Schaefer

 

Title: Secretary and General Counsel

 

 

 

PGS MANAGEMENT, LLC

 

 

 

By: Pegasus Capital Advisors IV, L.P., its managing member

 

 

 

By: Pegasus Capital Advisors IV GP, L.L.C., its general partner

 

 

 

By:

/s/ Jason Schaefer

 

Name: Jason Schaefer

 

Title: Secretary and General Counsel

 

--------------------------------------------------------------------------------


 

 

DEERFIELD PEGASUS LOAN CAPITAL LP

 

 

 

By: DPLC General Partner LLC, its general partner

 

 

 

By:

/s/ Robert A. Contreras

 

 

Name: Robert A. Contreras

 

 

Title: Deerfield Manager

 

 

 

 

 

DPLC GENERAL PARTNER LLC

 

 

 

By:

/s/ Robert A. Contreras

 

 

Name: Robert A. Contreras

 

 

Title: Deerfield Manager

 

 

 

 

 

DEERFIELD CAPITAL CORP.

 

 

 

By:

/s/ Robert A. Contreras

 

 

Name: Robert A. Contreras

 

 

Title: General Counsel

 

 

 

 

 

DEERFIELD CAPITAL MANAGEMENT LLC

 

 

 

By:

/s/ Robert A. Contreras

 

 

Name: Robert A. Contreras

 

 

Title: General Counsel

 

 

 

 

 

DEERFIELD LOAN MANAGER LLC

 

 

 

By:

/s/ Robert A. Contreras

 

 

Name: Robert A. Contreras

 

 

Title: General Counsel

 

 

 

 

 

/s/ Jonathan W. Trutter

 

JONATHAN TRUTTER

 

--------------------------------------------------------------------------------


 

Exhibit A

 

--------------------------------------------------------------------------------


 

Exhibit B

 

1.               Pegasus/Deerfield Term Sheet dated December 25, 2008 among
Pegasus Partners IV, L.P., Deerfield Capital Corp. and Deerfield Capital
Management, LLC

 

2.               Exclusivity Extension to Pegasus/Deerfield Term Sheet dated
January 30, 2009 among Pegasus Partners IV, L.P., Deerfield Capital Corp. and
Deerfield Capital Management, LLC

 

3.               Exclusivity Extension #2 to Pegasus/Deerfield Term Sheet dated
February 16, 2009 among Pegasus Partners IV, L.P., Deerfield Capital Corp. and
Deerfield Capital Management, LLC

 

4.               Exclusivity Extension #3 to Pegasus/Deerfield Term Sheet dated
February 27, 2009 among Pegasus Partners IV, L.P., Deerfield Capital Corp. and
Deerfield Capital Management, LLC

 

5.               Conditions Letter dated March 2009 among Pegasus Partners IV,
L.P., Deerfield Capital Corp. and Deerfield Capital Management, LLC

 

6.               Amendment to Fund I Letter Agreement dated September 23, 2009
among Deerfield Pegasus Loan Capital LP, DPLC General Partner LLC, Deerfield
Capital Corp., Deerfield Capital Management, LLC, PGS Management, LLC and
Pegasus Deerfield (AIV), LLC

 

7.               First Amendment to Warrant A dated September 23, 2009 between
Deerfield Capital Corp. and Pegasus Deerfield (AIV), LLC

 

8.               First Amendment to Warrant B dated September 23, 2009 between
Deerfield Capital Corp. and Pegasus Deerfield (AIV), LLC

 

9.               Fund Administration Agreement dated April 9, 2009 between
Deerfield Pegasus Loan Capital LP and Deerfield Capital Management, LLC

 

10.         Custodial Agreement dated April 9, 2009 among Deerfield Pegasus Loan
Capital LP, Deerfield Capital Management, LLC and Deutsche Bank Trust Company
Americas

 

11.         Investment Advisory Agreement dated April 9, 2009 between Deerfield
Pegasus Loan Capital LP and Deerfield Capital Management, LLC

 

12.         Management Fee Waiver Letter dated December 28, 2009 among Deerfield
Capital Management, LLC, PGS Management, LLC, DPLC General Partner LLC and
Pegasus Deerfield (AIV), LLC

 

--------------------------------------------------------------------------------


 

13.         Limited Liability Company Agreement of DPLC General Partner LLC
dated February 9, 2009 by Deerfield Loan Manager LLC

 

14.         Limited Partnership Agreement of Deerfield Pegasus Loan Capital LP
dated February 9, 2009 between Deerfield Capital Management, LLC and DPLC
General Partner LLC

 

15.         Amended and Restated Limited Partnership Agreement of Deerfield
Pegasus Loan Capital LP dated April 9, 2009 among Pegasus Deerfield (AIV), LLC,
Deerfield Capital Management, LLC and DPLC General Partner LLC

 

16.         Amendment No. 1 to Amended and Restated Limited Partnership
Agreement of Deerfield Pegasus Loan Capital LP dated August 21, 2009 among
Pegasus Deerfield (AIV), LLC, DPLC General Partner LLC and Jonathan Trutter

 

17.         Amendment No. 2 to Amended and Restated Limited Partnership
Agreement of Deerfield Pegasus Loan Capital LP dated September 23, 2009 among
Pegasus Deerfield (AIV), LLC, DPLC General Partner LLC and Jonathan Trutter

 

18.         Subscription Agreement dated April 9, 2009 between Deerfield Pegasus
Loan Capital LP and Pegasus Deerfield (AIV), LLC

 

19.         Subscription Agreement dated April 9, 2009 between Deerfield Pegasus
Loan Capital LP and DPLC General Partner LLC

 

20.         Subscription Agreement dated April 28, 2009 between Deerfield
Pegasus Loan Capital LP and Jonathan Trutter

 

--------------------------------------------------------------------------------